STATE OF NEW MEXICO
MAGGIE TOULOUSE OLIVER
SECRETARY OF STATE

  

Secretary of State and Attorney
General's
2020 New Mexico General Election
Voter Information Advisory

October 14, 2020

Introduction

The right of each voter to cast his or her ballot free from intimidation or coercion is foundational to our
democracy. Multiple statutes protect voter rights and central to these rights is maintaining order in and
around the polling place. Voter intimidation and discriminatory conduct, as well as obstruction or
interference at the polls, is illegal under federal and New Mexico law. Any activity that threatens,
harasses or intimidates voters, including any activity that is intended to, or has the effect of, interfering
with any voter's right to vote is illegal, whether it occurs outside the polling place or inside the polling
place.

Know Your Rights

All registered voters have a right to cast a secret ballot without anyone bothering you or telling you how
to vote. If someone interferes with your right to vote through threats, intimidation, or coercion, or you
become aware of any interference with the right of New Mexico residents to vote, please contact the
Attorney General’s Election Security Hotline at (505) 318-1008.

Trusted Information

Election Officials, which include the Office of the Secretary of State (SOS) and the 33 County Clerk
Offices, are your source for reliable and trustworthy information for election information. Be wary of
confusion and misinformation being posted by varying sources on television, online or on social media.

Voter Information Portal - NMVote.org

New Mexico residents can find trusted information about the 2020 General Election, including polling
locations, a ballot tracker, and a sample ballot, at NMVote.org or by contacting your local county clerk.

PLAINTIFF'S
EXHIBIT

yi

 
Drop Boxes

To further the effort to provide safe voting options during the pandemic, consistent with the Public
Health Order, the SOS has issued specific guidance allowing for supervised absentee ballot drop boxes to
be deployed during this election. These drop boxes are provided to voters as an alternative to mailing
an absentee ballot back to the county clerk’s office. County clerks may provide drop boxes both inside
of polling locations and outside for express or drive through service depending upon the needs of a

particular community.

All ballot drop boxes should be considered an extension of a polling location. As such, electioneering
within 100 feet and other prohibited activities mentioned below apply to locations where ballot drop
boxes have been set up. Additionally, drop boxes should have at least two workers supervising them at

all times.

Again, pursuant to state law, only a voter, caregiver to that voter or member of that voter's immediate
family may deliver that voter's absentee ballot.

Prohibited Activity and Unauthorized Individuals

Anyone who intentionally refuses to permit a person to vote who is entitled to under law commits a
crime under the Federal Voting Rights Act of 1965 and the New Mexico Election Code.

Some specific activities are prohibited under federal and state law and are summarized in the following
sections.

Unauthorized Individuals
The PJ is the first line of defense in asking unauthorized individuals at a polling location to leave
immediately. If an individual is resistant to following instructions or to leaving, the PJ has been

instructed to contact law enforcement and the county clerk.

Only authorized challengers, watchers, and observers are permitted inside a polling location.
Self-appointed watchers, such as private citizens, individuals purportedly appointed by organizations or
private militia type groups, are not allowed to linger in the polling location and can easily present a

disruption.
Additionally, authorized challengers, watchers, or observers may not directly confront voters. They also

may not use raised voices or insulting, offensive, or threatening language. No one may interfere with
the duties of the election board members.

Media: While the NM Election Code does not specifically address media in the polling place, the county
clerk or PJ may choose to allow media access as long as it is not interfering with the voting process or

compromising the secrecy of the ballot.

Persons not authorized to be in the polling place or willfully blocking the entrance of a polling place may
be guilty of obstructing the polling place.

Voter Intimidation
Voter intimidation is a crime under federal and state laws. Under the New Mexico Election Code,

intimidation consists of “inducing or attempting to induce fear in any member of a election board, voter,

Page 6 of 7
